       Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION


CLEONDENISE BODERICK, Individually, and
on behalf of all those similarly situated,

        Plaintiff,

v.                                                           Case No.: 4:19cv158-AW/MJF

GEICO INDEMNITY COMPANY,                                     CLASS REPRESENTATION

        Defendant.


                       PLAINTIFF’S FIRST AMENDED CLASS
                 ACTION COMPLAINT AND DEMAND FOR JURY TRIAL


        Plaintiff, CLEONDENISE BODERICK (“Boderick”), individually, and on behalf of all

those similarly situated, files this First Amended Class Action Complaint against Defendant,

GEICO INDEMNITY COMPANY (“GEICO”), and alleges as follows:


                                           Introduction


        1.      GEICO insures all its Florida individual automobile insurance policyholders using

the identical Form A-30FL (03-11) policy form (the “Policy”). The Collision and

Comprehensive coverages of the Policy, on their face, and as amended to conform with Fla. Stat.

§ 626.9743(5) (if necessary), allow Travelers to adjust and settle a first-party motor vehicle total

loss via a cash payment based upon the actual cost to purchase a comparable motor vehicle.

        2.      GEICO purports to adjust and settle the total loss claims of all its Florida

policyholders in this manner, but it does not do so in reality, thereby breaching the Policy as to

all of them.


Boderick v. GEICO                                                                          Page 1 of 15
- First Amended Complaint
       Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 2 of 15



        3.      GEICO breaches the Policy and violates Florida law by failing to include in its

cash payments the minimum $83.25 in fees charged by the State of Florida in connection with

the transfer of title and license to a new vehicle and the dealer/administrative/document fees for

the costs and profit to the dealer for items such as inspecting, cleaning and adjusting vehicles and

preparing documents related to the sale, which fees are required to be disclosed by Fla. Stat. §§

501.976(11) and 520.02(2) and Fla. Admin. Code § 69V-50.001 and are charged by every used

car dealer in Florida (the “dealer fees”). Those fees constitute part of the “actual cost to purchase

a comparable motor vehicle” under § 626.9743(5)(a), just like sales tax, and fall within the

Policy’s definition of “actual cash value,” so they must be paid pursuant to the Policy and §

626.9743(5). GEICO’s failure to pay these fees additionally damages by hundreds of dollars all

its Florida policyholders who suffer total losses.

        4.      On behalf of herself and a class of similarly situated Florida GEICO automobile

insurance policyholders, Boderick brings causes of action for breach of contract to recover the

damages they suffered as a result of GEICO’s refusal to pay dealer fees and title/license fees.

        5.       In conjunction with these breach of contract causes of action, Boderick seeks to

recover the reasonable attorneys’ fees and costs required to prosecute them.

                                   Jurisdiction, Parties, Venue

        6.      This is an action asserting class claims for declaratory relief and damages

pursuant to Rule 23(b)(1) and/or (3), Federal Rules of Civil Procedure.

        7.      This Court has jurisdiction following removal by GEICO under 28 U.S.C.

§1446(d) as the parties are diverse from different states and the amount in controversy is greated

than $75,000.00.




Boderick v. GEICO                                                                           Page 2 of 15
- First Amended Complaint
       Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 3 of 15



        8.      Plaintiff, Cleondenise Boderick, is and at all material times has been, a resident of

Florida and insured by GEICO.

        9.      GEICO is a Maryland corporation with its principal place of business in Maryland

registered to do and doing business in Florida as a Foreign Profit Corporation. At all times

material hereto, GEICO was in the business of selling automobile insurance and adjusting and

settling automobile insurance claims, including the sale of Collision and Comprehensive

coverages and adjustment and settlement of first-party total loss claims under those coverages.

        10.     Venue is proper as the case was originally filed in Leon County, Florida, because

GEICO is a Foreign Profit Corporation, and it has offices for the transaction of, and agents

transacting, its customary business in Leon County.

        11.     All conditions precedent to the maintenance of this action have occurred, have

been performed, have been waived, or GEICO is estopped from asserting them

                     Factual Allegations Common to Boderick and the Class


        12.     GEICO insures all its Florida individual automobile insurance policyholders using

the identical Form A-30FL (03-11) (the “Policy”), and it has done so since August 2011. The

Policy provides, in pertinent part, as follows:

                            SECTION III - PHYSICAL DAMAGE COVERAGES

                             Your Protection for Loss or Damage to Your Car

                DEFINITIONS

                The definitions of the terms auto business, farm auto, non-owned auto, private
                passenger auto, relative, temporary substitute auto, utility auto, you, your,
                and war under Section I apply to Section III also. Under this Section, the
                following special definitions apply:

                1.      Actual cash value is the replacement cost of the auto or property less
                        depreciation or betterment.


Boderick v. GEICO                                                                           Page 3 of 15
- First Amended Complaint
       Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 4 of 15




                2.      Betterment is improvement of the auto or property to a value greater than
                        its pre-loss condition.

                3.      Collision means loss caused by upset of the covered auto or its collision
                        with another object, including an attached vehicle.

                4.      Comprehensive means loss caused other than by collision and includes
                        the following causes:
                        (a)     Missiles:
                        (b)     Falling objects;
                        (c)     Fire;
                        (d)     Lightning;
                        (e)     Theft;
                        (f)     Larceny;
                        (g)     Explosion;
                        (h)     Earthquake;
                        (i)     Windstorm;
                        (j)     Hail;
                        (k)     Water;
                        (l)     Flood;
                        (m)      Malicious mischief;
                        (n)     Vandalism;
                        (o)     Riot;
                        (p)     Civil commotion; or
                        (q)     Colliding with a bird or animal.

                6.     Depreciation means a decease or loss in value to the auto or property
                because of use, disuse, physical wear and tear, age, outdatedness, or other causes.

                8.      Loss means direct and accidental loss of or damage to:
                        (a)   An owned or non-owned auto, including its equipment; or
                        (b)   Other property insured under this section.
                …

                LOSSES WE WILL PAY

                Comprehensive (Excluding Collision)

                1. We will pay for each loss, less the applicable deductible, caused other than by
                   collision to the owned or non-owned auto.

                …

                Collision



Boderick v. GEICO                                                                         Page 4 of 15
- First Amended Complaint
       Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 5 of 15



                1. We will pay for collision loss to the owned auto for the amount of each loss
                   less the applicable deductible and to the non-owned auto for the amount of
                   each loss less the applicable deductible when driven by you or a relative.
                …



                LIMIT OF LIABILITY

                The limit of our liability for loss:

                1. Is the actual cash value of the property at the time of the loss;

                …

                5. For custom parts or equipment is limited to the actual cash value of the
                   custom parts or equipment, not to exceed the actual cash value of the vehicle.
                   Actual cash value or betterment of property will be determined at the time
                   of the loss and will include an adjustment for depreciation/betterment and
                   for the physical condition of the property.
                …

                             SECTION V- GENERAL CONDITIONS

                            These conditions apply to all coverages in this Policy

                …

                17.     TERMS OF POLICY CONFORMED TO STATUTES

                Any terms of this policy in conflict with the statutes of Florida are amended to
                conform to those statutes.


        13.     Pursuant to the Limits of Liability for the Collison and Comprehensive coverages

of the Policy and Fla. Stat. § 319.30, GEICO has the right when presented with a claim for

damages to a vehicle where the cost to repair would be greater than its actual cash value minus

its salvage value to declare the vehicle a total loss and pay the lesser actual cash value. Of

course, when a vehicle is stolen, it is a total loss, and GEICO must pay the actual cash value.




Boderick v. GEICO                                                                          Page 5 of 15
- First Amended Complaint
       Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 6 of 15



        14.     When GEICO declares a vehicle a total loss, it must pay its insured the vehicle’s

actual cash value as defined in and pursuant to Fla. Stat. § 626.9743, because to the extent that

the Policy on its face is in any way inconsistent with that statute, its own terms and Florida law

compel that it be reformed to conform to the statute. Thus, if GEICO elects to pay a cash

settlement, as it uniformly does, it must pay “the actual cost to purchase a comparable motor

vehicle, including sales tax… .” Fla. Sta. § 626.9743(5)(a)(2)(a). This cash settlement is almost

always paid before a policyholder purchases a replacement vehicle and its amount is independent

of what the policyholder ends up spending, if anything. In fact, the policyholder may simply

keep the cash settlement and never replace the total loss vehicle.

        15.     In Florida, the “actual cost to purchase a comparable vehicle” and its “retail cost”

necessarily include numerous fees and taxes, including title transfer service fee of $2.50 and a

$1.00 air pollution control fee (see Fla. Stat. §§ 319.32(1), 319.32(2)(a), 320.0609(2)(a),

320.04(1)(a) and 320.03(6)) (“title fees”). In the State of Florida, used motor vehicle dealers

uniformly collect these amounts in connection with the sale, registration and titling of a used

motor vehicle (see Fla. Stat. §§319.23(6)(a), 320.02(5)(a), and Rules 12A-1.077(8), Florida

Administrative Code).

        16.     In addition, the “actual cost to purchase a comparable vehicle” and its “retail cost”

includes dealer fees, because no used car dealer in the State of Florida will sell a vehicle without

charging such dealer fees. Thus, the Policy as conformed to Fla. Stat. § 626.9743(5)(a) requires

those fees to be paid upfront as part of the cash settlement. Likewise, the plain language of the

Policy requires payment of these fees because it provides that “[a]ctual cash value is the

replacement cost of the auto or property less depreciation or betterment,” and replacement cost




Boderick v. GEICO                                                                           Page 6 of 15
- First Amended Complaint
       Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 7 of 15



includes all the costs of replacement, including these fees. Nevertheless, Geico uniformly refuses

to pay title fees and dealer fees.


                   Factual Allegations as to GEICO’s Treatment of Boderick

        17.     On or about December 4, 2018, Boderick’s vehicle (“Covered Vehicle”), a 2016

Hyundai Elantra, was involved in motor vehicle accident which rendered the vehicle a total loss.

At that time, Boderick was a contracting party and named insured under the Policy issued by

GEICO, which was in full force and effect.

        18.     On or about December 6, 2018, Boderick made a total loss claim with GEICO for

payment on her Covered Vehicle. On December 6, 2018, GEICO affirmed Collision coverage for

the Covered Vehicle as a total loss.

        19.     On December 6, 2018, under a cover letter of that date, GEICO sent Boderick a

report claiming an “Adjusted Vehicle Value” of the Covered Vehicle of $10,187.00. This value

represented a “Base Vehicle Value” of $9,631.00.          Neither the cover letter nor the report

contained an adjustment for or offered to pay title fees or dealer fees, specifically GEICO did not

offer to pay the required $2.50 title transfer service fee, or the $1.00 air pollution control fee. A

redacted copy of the December 6, 2018 cover letter and enclosed report is attached hereto as

Exhibit A.

        20.     On January 25, 2019, on behalf of herself and all similarly situated GEICO

Florida private automobile policyholders, Boderick served GEICO with a letter giving GEICO

30 days to, among other items not relevant to this litigation: (a) pay her title fees, and (b) pay her

dealer fees. GEICO did not respond to that letter. A true and correct copy of the January 25,

2019 letter is attached hereto as Exhibit B.




Boderick v. GEICO                                                                            Page 7 of 15
- First Amended Complaint
       Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 8 of 15



                                     Class Action Allegations

        21.     Pursuant to Rule 23(b)(1) and/or (3), she brings Counts I and II for breach of

contract on her own behalf and on behalf of the Class defined below.

        22.     The Class consists of and is defined as all individuals who: (a) on or after March

8, 2014; (b) are or were covered by a GEICO Florida personal automobile insurance policy; (c)

made a claim under the Collision or Comprehensive coverage of that policy for damage or loss to

a covered vehicle which GEICO accepted and treated as a total loss claim; and (d) GEICO paid

the claim or offered to pay the claim (which offer remains unaccepted) on a cash settlement basis

without offering to pay the title fees and/or dealer fees (hereafter the “Class”). The class period

will be from March 8, 2014, to the date of class certification (hereinafter the “Class Period”).

        23.      Boderick reserves the right to amend the Class and/or add sub-class definitions as

discovery proceeds and to conform to the evidence.

        24.     While the exact number of Class members is unknown at this time, Boderick

submits, based upon his counsel’s representation of automobile accident victims in Florida, that

there are at least a thousand GEICO policyholders spread throughout the State of Florida who are

potential Class members in this action. Accordingly, separate joinder of all Class members

would be impracticable.

        25.     This action poses questions of law and fact that are common to and affect the

rights of all members of the Class. Such questions of law and fact common to the Class include,

but are not limited to, the following:

                a.      Whether GEICO’s refusal to pay dealer fees breaches the Policy and

                violates Florida law?




Boderick v. GEICO                                                                          Page 8 of 15
- First Amended Complaint
       Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 9 of 15



                b.      Whether GEICO’s refusal to pay title fees breaches the Policy and violates

                Florida law?

                c.      Whether Boderick and the other Class members were damaged in the

                amount of the dealer fees GEICO refused to pay?

                d.      Whether Boderick and the other Class members were damaged in the

                amount of the title fees GEICO refused to pay?

                e.      Whether Boderick and the other Class members are entitled to recover

                reasonable attorneys’ fees and costs in connection with the successful prosecution

                of their declaratory judgment and/or breach of contract causes of action?

        26.     Boderick’s claims are typical of the claims of the other members of the Class,

because they all arise out of the exact same policies and practices of GEICO and under the exact

same theories of law.

        27.     Boderick will adequately represent the Class, because she and the undersigned

counsel she has retained have no conflicts of interest with the other Class members, she is ready,

willing and able to represent the Class, and the undersigned retained attorneys are very

experienced class action practitioners with extensive experience in prosecuting class actions

against automobile insurers.

        28.     Boderick’s and the Class’s breach of contract causes of action may be maintained

as a class action pursuant to Rule 23(b)(1) because the prosecution of separate claims by

individual Class members would create a risk of inconsistent or varying adjudications concerning

individual members of the Class which would establish incompatible standards of conduct for

GEICO. For example, the court in one case might rule that GEICO must pay dealer fees while

another might rule that it does not have to do so. GEICO would be left in an untenable legal



Boderick v. GEICO                                                                           Page 9 of 15
- First Amended Complaint
      Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 10 of 15



limbo in such an event, because Florida law requires it to treat all insureds the same under

similar circumstances.

        29.     Boderick’s breach of contract causes of action may also be maintained as a class

action pursuant to Rule 23(b)(3), because the questions of law or fact common to Boderick and

the Class predominate over any questions of law or fact affecting only individual Class members,

and a class action is superior to other available methods for the fair and efficient adjudication of

the controversy. As demonstrated by paragraph 25 above, all the questions necessary for

resolution of GEICO’s liability to Boderick and the Class are common.

        30.     More specifically, a reasonable assumption for a cash settlement is that each Class

member will necessarily incur a $2.50 title transfer service fee, and a $1.00 air pollution control

fee, making all Class members entitled to recover the exact same $3.50 for GEICO’s refusal to

pay title fees. Boderick can also provide evidence of the average dealer fee in Florida, which

amount can be awarded to every Class member for GEICO’s refusal to pay dealer fees.

        31.     A class action is superior because the amounts recoverable by individual Class

members are not sufficient to justify individual suits against a large corporation like GEICO

which can be expected to vigorously defend every such suit as a matter of precedent. For that

reason, Class members do not have a real interest in individually controlling their separate

claims. Further, the overwhelming majority of Class members do not even know they have such

claims to sue over. This is demonstrated by the fact that there do not appear be any pending

individual suits against GEICO in Florida over these issues. Simply put, there are no alternatives

to a class action to resolve this controversy.

        32.     Even if individual suits were feasible and likely to be filed, it would be highly

inefficient, and a waste of the parties’ and the court system’s resources to repeatedly adjudicate



Boderick v. GEICO                                                                         Page 10 of 15
- First Amended Complaint
      Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 11 of 15



the same factual and legal issues. Plus, it could result in undesirable inconsistent adjudications

as set forth above. Thus, it is highly desirable to concentrate the litigation in this forum, which is

well equipped to resolve the controversy for all Class members and GEICO.

         33.    There are no unusual difficulties likely to be encountered in the management of

this case as a class action. Florida law applies to all Class members’ claims, and the legal issues

are simple matters of statutory and contractual interpretation. All Class members are readily

ascertainable from GEICO’s records, including physical addresses and email addresses (in most

cases), making the provision of notice routine. And, as previously explained, damages are easily

and readily calculable for each Class member.


                                              Count I

                        Class Action for Breach of Contract for Title Fees


         34.    Boderick and the Class re-allege and incorporate by reference Paragraphs 1-33

above.

         35.    The Policy constituted binding contacts between GEICO and Boderick and the

other Class members. By its own terms and Florida law, to the extent the Policy’s express terms

regarding the adjustment and settlement of first-party motor vehicle total losses on the basis of

actual cash value vary from the provisions of Fla. Stat. § 626.9743(5)(a), it is deemed reformed

to conform with that statute.

         36.    As explained above, by refusing to pay Boderick and the Class the title fees they

would presumptively incur, $3.50, GEICO breached the Policy. Such breach proximately injured

South and each Class member in that amount.




Boderick v. GEICO                                                                           Page 11 of 15
- First Amended Complaint
      Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 12 of 15



         37.    Pursuant to Fla. Stat. § 627.428, Boderick and the Class are entitled to recover

their reasonable attorneys’ fees and costs incurred in prosecuting this cause of action.

                                              Count II
                       Class Action for Breach of Contract for Dealer Fees


         38.    Boderick and the Class re-allege and incorporate by reference Paragraphs 1-33

above.

         39.    The Policy constituted binding contacts between GEICO and Boderick and the

other Class members. By its own terms and Florida law, to the extent the Policy’s express terms

regarding the adjustment and settlement of first-party motor vehicle total losses on the basis of

actual cash value vary from the provisions of Fla. Stat. § 626.9743(5)(a), it is deemed reformed

to conform with that statute.

         40.    As explained above, by refusing to pay Boderick and the Class the dealer fees

they would presumptively incur, GEICO breached the Policy. Such breach proximately injured

Boderick and each Class member in the amount of the average dealer fee in Florida.

         41.    Pursuant to Fla. Stat. § 627.428, Boderick and the Class are entitled to recover

their reasonable attorneys’ fees and costs incurred in prosecuting this cause of action.


                                    REQUEST FOR RELIEF


         WHEREFORE, Plaintiff Cleondenise Boderick and the Class respectfully request the

Court to award the following relief against GEICO:

                a.      Issue an order certifying that this action is properly maintainable as a class

         action under Rule 23(b)(1) and/or (3) and appointing Boderick to represent the Class

         defined herein;


Boderick v. GEICO                                                                           Page 12 of 15
- First Amended Complaint
      Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 13 of 15



                b.         Issue an order appointing the undersigned law firms as class counsel;

                c.         Grant a judgment pursuant to Count I against GEICO awarding Boderick

        and the other members of the Class damages for breach of contract as set forth above;

                d.         Grant a judgment pursuant to Count II against GEICO awarding Boderick

        and the other members of the Class damages for breach of contract as set forth above;

                e.         Grant a judgment against GEICO pursuant to any one or more of the

        Counts awarding Boderick and the Class their reasonable attorneys’ fees and costs

        incurred in this action pursuant to Fla. Stat. § 627.428;

                f.         Grant a judgment pursuant to Counts I and II against GEICO awarding

        Boderick and the Class pre-judgment and post-judgment interest at the maximum rates

        permissible at law or in equity; and

                g.         Grant a judgment against GEICO awarding Boderick and the Class all

        such other and further relief, general or special, legal or equitable, to which they may be

        justly entitled.


                                       Demand for Jury Trial

        Boderick and the Class hereby demand a trial by jury on all the issues so triable.



                                                        Respectfully submitted,

                                                        CRAIG E. ROTHBURD, P.A.

                                                          /s/   Craig E. Rothburd
                                                        CRAIG E. ROTHBURD - FBN: 0049182




Boderick v. GEICO                                                                            Page 13 of 15
- First Amended Complaint
      Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 14 of 15



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY on this 22nd day of August 2019, I electronically filed the

foregoing with the Clerk of Court by using this Court’s CM/ECF system that will send a notice

of electronic filing to:

                Attorney for Defendant – GEICO
                John P. Marino - jmarino@sgrlaw.com
                Lindsey R. Trowell - ltrowell@sgrlaw.com
                Kristen L. Wenger - kwenger@sgrlaw.com
                SMITH GAMBRELL & RUSSELL, LLP
                50 North Laura Street, Suite 2600
                Jacksonville, Florida 32202
                (904) 598-6100
                (904) 598-6204 - Fax

                Dan R. Goldfine - dgoldfine@lrrc.com
                Ian Fischer - ifischer@lrrc.com
                LEWIS ROCA ROTHGERBER CHRISTIE
                201 East Washington Street, Suite 1200
                Phoenix, Arizona 85004
                (602) 262-5311
                (602) 262-5747 - Fax

                Brian Blakley - bblakely@lrrc.com
                LEWIS ROCA ROTHGERBER CHRISTIE
                3993 Howard Hughes Pkwy., Suite 600
                Las Vegas, Nevada 89169
                (702) 949-8200
                (702) 949-8298 - Fax




                                            /s/   Craig E. Rothburd
                                           Craig E. Rothburd, Esquire FBN 49182
                                           Email: crothburd@e-rlaw.com
                                           CRAIG E. ROTHBURD, P.A.
                                           320 W. Kennedy Blvd., Suite 700
                                           Tampa, FL 33606
                                           Telephone: (813) 251-8800
                                           crothburd@e-rlaw.com
                                           mropp@e-rlaw.com
                                           CERPA File No. 6721

Boderick v. GEICO                                                                   Page 14 of 15
- First Amended Complaint
      Case 4:19-cv-00158-AW-MJF Document 40 Filed 08/22/19 Page 15 of 15



                                    and
                                    Scott R. Jeeves, Esquire FBN 0905630
                                    THE JEEVES LAW GROUP, P.A.
                                    954 First Avenue North
                                    St. Petersburg, FL 33705
                                    Telephone: (727) 894-2929
                                    sjeeves@jeeveslawgroup.com
                                    khill@jeeveslawgroup.com
                                    lawclerk@jeeveslawgroup.com
                                    rmandel@jeevesmandellawgroup.com
                                    and
                                    Casim Adam Neff, Esquire FBN 94030
                                    Neff Insurance Law, PLLC
                                    P.O. Box 15063
                                    St. Petersburg, FL 33733-5063
                                    Telephone: (727) 342-0617
                                    cneff@neffinsurancelaw.com
                                    and
                                    Edward H. Zebersky, Esq. FBN 0908370
                                    Mark S. Fistos, Esq. FBN 909191
                                    ZEBERSKY PAYNE, LLP
                                    110 S.E. 6th Street, Suite 210
                                    Ft. Lauderdale, FL 33301
                                    Telephone: (954) 989-6333
                                    ezebersky@zpllp.com;
                                    mfistos@zpllp.com;
                                     ndiaz@zpllp.com
                                    and
                                    Alec H. Schultz, Esq. FBN 35022
                                    Carly A. Kligler, Esq. FBN 83990
                                    LEÓN COSGROVE, LLP
                                    255 Alhambra Circle, Suite 800
                                    Coral Gables, FL 33134
                                    Telephone: (305) 740-1975
                                    ashultz@leoncosgrove.com;
                                    ckligler@leoncosgrove.com

                                    ATTORNEYS FOR PLAINTIFF
                                    CLEONDENISE BODERICK AND
                                    THE CLASS


Boderick v. GEICO                                                          Page 15 of 15
- First Amended Complaint
